DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2,4,6-9,13,15,17,21,23,24,26,27 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record fails to teach or suggest alone or in combination receiving, by the ground transportation network, a ride request from a transport user device associated with a transport user, wherein the ride request includes a pick- up location and a drop-off location; identifying, by the ground transportation network, a transport provider device of a transport provider in proximity to the pick-up location received in the ride request: sending, by the ground transportation network, a transport request corresponding to the ride request to the transport provider device identified in proximity to the pick-up location; detecting, by the ground transportation network, whether the transport provider accepts the transport request: sending, by the ground transportation network, transport instructions to the transport provider device, wherein the transport instructions include information identifying the transport user, the pick-up location, and the drop-off location; and based on determining that the transport provider device is within a certain distance from the pick-up location or the transport user device: generating indicator data that is specific to the ride request received from the transport user device, and that includes a color for the transport provider such that the indicator data is usable by the transport user to identify a vehicle associated with the transport provider, prior to entering the vehicle, as a particular transport vehicle associated with the transport provider that corresponds to the transport request;  causing one or more externally visible light emitting devices of a vehicle associated with the transport provider to display a visible indicator that includes the color in the indicator data; and causing a display of the transport user device, by the ground transportation network, to display a message including at least one identifying characteristic of the transport provider, the at least one identifying characteristic including a graphic indicative of the display being output by the one or more externally visible light emitting devices so that the transport user is able to compare, prior to entering the vehicle, graphic displayed by the transport user device with the color in the visible indicator displayed by the one or more externally visible light emitting devices, to identify the vehicle associated with the transport provider as the particular vehicle associated with the transport provider that corresponds to the transport request.

Regarding claim 13, the prior art of record fails to teach or suggest alone or in combination receiving, by the ground transportation network, a ride request from a transport user device associated with a transport user, wherein the ride request includes a pick-up location and a drop-off location; identifying, by the ground transportation network, a transport provider device of a transport provider in proximity to the pick-up location received in the ride request; sending, by the ground transportation network, a transport request corresponding to the ride request to the transport provider device identified in proximity to the pick-up location; detecting, by the ground transportation network, whether the transport provider accepts the transport request: sending, by the ground transportation network, transport instructions to the transport provider device, wherein the transport instructions include information identifying the transport user, the pick-up location, and the drop-off location; based on determining that the transport provider device is within a certain distance from the pick-up location or the transport user device: and generating indicator data that includes a code corresponding with one or more details associated with the transport provider, the one or more details including a color, such that the color is usable by the transport user to identify a vehicle associated with the transport provider, prior to entering the vehicle, as a particular transport vehicle associated with the transport provider that corresponds to the transport request; causing one or more externally visible light emitting devices of a vehicle associated with the transport provider to display a visible indicator that includes the indicator data; and causing a display of the transport user device, by the ground transportation network, to display a message including at least one identifying characteristic of the transport provider, the at least one identifying characteristic including a graphic indicative of the display being output by the one or more externally visible light emitting devices,  so that the transport user is able to determine whether the graphic displayed by the transport user device matches the visible indicator displayed by the one or more externally visible light emitting devices, to identify the vehicle associated with the transport provider as the particular vehicle associated with the transport provider that corresponds to the transport request.

Regarding claim 21, the prior art of record fails to teach or suggest alone or in combination receiving, by the ground transportation network, a ride request from a transport user device associated with a transport user, wherein the ride request includes a pick-up location and a drop-off location; identifying, by the ground transportation network, a transport provider device of a transport provider in proximity to the pick-up location received in the ride request; sending, by the ground transportation network, a transport request corresponding to the ride request to the transport provider device identified in proximity to the pick-up location; detecting, by the ground transportation network, whether the transport provider accepts the transport request: sending, by the ground transportation network, transport instructions to the transport provider device, wherein the transport instructions include information identifying the transport user, the pick-up location, and the drop-off location; based on determining that the transport provider device is within a certain distance from the pick-up location or the transport user device: generating indicator data that includes a code corresponding with one or more details associated with the transport provider, the one or more details including a color, such that the color is usable by the transport user to identify a vehicle associated with the transport provider, prior to entering the vehicle, as a particular transport vehicle associated with the transport provider that corresponds to the transport request; and causing one or more externally visible light emitting devices of a vehicle associated with the transport provider to display a visible indicator that includes the color in the indicator data; and causing a display of the transport user device, by the ground transportation network, to display a message including at least one identifying characteristic of the transport provider, the at least one identifying characteristic including a graphic indicative of the display being output by the one or more externally visible light emitting devices,  so that the transport user is able to determine whether graphic displayed by the transport user device matches visible indicator displayed by the one or more externally visible light emitting devices to identify the vehicle associated with the transport provider as the particular vehicle associated with the transport provider that corresponds to the transport request.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648